PER CURIAM.
On February 19, 1936, an order was entered by this court pursuant to a stipulation of counsel, which provided among other things that the same judgment be entered in this cause as in cause No. 5756, The United States of America, etc., v. Sam Howard, et al., 96 F.2d 893. On May 9, 1938, a judgment was entered in said cause reversing the judgment of the District Court of the United States for the Northern District of Illinois, Eastern Division, and remanding the cause for a new trial not inconsistent with the views expressed in the opinion of this court.
On consideration whereof, it is now here ordered and adjudged by this court that the judgment of the said District Court in this cause be, and the same is hereby, reversed, with costs, and that this cause be, and the same is hereby, remanded to the said District Court for a new trial not inconsistent with the views expressed in the opinion of this court in cause No. 5756, The United States of America, etc., v. Sam Howard, et al., 96 F.2d 893.